Citation Nr: 0600989	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  04-30 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1965.  He had service in the Republic of Vietnam 
from March to December 1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision by the RO.  

In September 2005, during the pendency of the appeal, the 
veteran had a hearing at the RO before the undersigned 
Veterans Law Judge.  



FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings of 
PTSD in service or for many years thereafter.  

2.  The veteran is not shown to have had combat with the 
enemy during his service in the Republic of Vietnam.  

2.  The veteran is not shown to have a supportable diagnosis 
of PTSD due to any verifiable event or incident of his period 
of active service.  




CONCLUSION OF LAW

PTSD is not the result of disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether the VA has met its statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In a letter, dated in July 2003, the RO notified the veteran 
of the information and evidence necessary to substantiate a 
claim for VA benefits.  

The RO informed the veteran that in order to establish 
service connection for a particular disability, the evidence 
had to show the following:  1) that the veteran had had an 
injury in military service or that he had a disease that 
began in or was made worse by military service; or that there 
was an event in service which caused injury or disease; 2) 
that the veteran had current physical or mental disability; 
and 3) that there was a relationship between the current 
disability and an injury, disease, or event in service.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claim.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

With respect to PTSD in particular, the RO requested that the 
veteran furnish specific details of the combat-related 
incident(s) that resulted in his PTSD.  In this regard, the 
RO sent the veteran a PTSD questionnaire.  

In any event, the RO noted that it was ultimately the 
veteran's responsibility to make sure that it received all of 
the evidence necessary to support his claim, which wasn't in 
the possession of a Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Moreover, the Statement of the Case (SOC), issued in July 
2004, notified the veteran and his representative of the 
evidence needed to establish the benefits sought.  In fact, 
the SOC set forth the relevant text of 38 C.F.R. § 3.159 and 
identified the relevant evidence of record which had been 
received in support of the veteran's appeal.  

After reviewing the record, the Board finds that the VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  Indeed, he has not 
identified any further outstanding evidence (that has not 
been sought by the VA), which could be used to support his 
claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
on appeal.  

As such, further action is unnecessary in order to meet the 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him with the claims of entitlement to a 
service connection for PTSD.  See Mayfield v. Nicholson, No. 
02-1077 (Fed. Cir. April 14, 2005) (discussing prejudicial 
error).  Accordingly, the Board will proceed to the merits of 
the appeal.  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In particular, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical Manual 
of the American Psychiatric Association, 4th edition (DSM-
IV); a link, established by medical evidence, between the 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 
10 Vet. App. 128 (1997).  

Where a current diagnosis of PTSD exists, the sufficiency of 
the claimed in-service stressor is presumed.  Id. at 144.  
Nevertheless, there must also be credible evidence that the 
claimed in-service stressor actually occurred.  38 C.F.R. 
§ 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 
Vet. App. 128 (1997).  

In this case, VA outpatient records, dated from May 2003 to 
November 2004, are replete with diagnoses of PTSD.  

While a health care provider suggests that the PTSD was due, 
at least in part, to his experiences on guard duty in 
Vietnam, that conclusion is based on a history related by the 
veteran.  

However, a bare transcription of a lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

The veteran's service personnel records show that he was a 
supplyman and that, during his time in the Republic of 
Vietnam, he was assigned to the 123rd Transportation Company.  
Such assignments do not suggest combat; and there is no 
competent evidence of record that he received a Combat 
Infantryman Badge, Purple Heart Medal, or other award 
indicating combat.  

In August 2003, the veteran reported that his primary 
stressors involved prolonged periods of guard duty.  In 
particular, he noted an incident in which he was assigned to 
guard an airfield.  He stated that he was assigned a weapon 
for which he had received no training and that the sergeant 
of the guard had told the veteran to shoot any aircraft which 
attempted to land after 6:00 PM.  

The veteran reports that a helicopter did land after 6:00 PM, 
but that he was unable pull the trigger.  Although it was 
later determined that the helicopter was friendly, he states 
that such incident left him shaking with fear.  

In October 2003, the RO noted that the veteran had not 
reported enough specific information to be able to verify his 
stressors.  Consequently, the RO asked for additional 
information, including names, dates, and locations associated 
with the incident.  

Later that month, the veteran requested that the RO use his 
stressor statement as written.  He provided no additional 
information.  

During his hearing in September 2005, the veteran testified 
that his PTSD was the result of a mortar attack on his base 
at Cam Ranh Bay, as well as the incident in which he was 
assigned to guard an airfield.  He also testified about an 
incident in which he was on board a boat, when a gunman came 
up a stairwell and shot many of the passengers.  

During his hearing, attempts were made, without success, to 
elicit additional information regarding the veteran's 
stressors.  However, as above hereinabove, he provided no 
additional information, such as dates, the names of personnel 
involved, or the location of any of the incidents.  

With respect to records requested to corroborate a claimed 
stressful event in service, VA regulations require the 
veteran to provide information sufficient for the records 
custodian to conduct a search of the corroborative records.  
38 C.F.R. § 3.159(c)(2)(i).  

In this case, however, despite multiple requests for more 
specific information, the veteran has only presented his 
personal statements and post-service medical opinions based 
on his own personal statements.  He has neither offered nor 
identified any corroborating evidence to support his 
statements.  Therefore, his statements are insufficient to 
establish the occurrence of a claimed stressor.  

Inasmuch as the veteran is unable to provide detailed 
information concerning the stressors associated with PTSD, 
the Board cannot determine whether the claimed stressors 
actually happened.  In fact, the information provided to date 
does not even warrant further development of the record.  

Indeed, a further search for documentation of the alleged 
stressors would be tantamount to a fishing expedition.  
Generally, such searches have been precluded by the United 
States Court of Appeals for Veterans Claims (Court).  See, 
e.g., Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the 
duty to assist is not a license for a fishing expedition to 
determine if there might be some unspecified information 
which could possibly support a claim.  

In connection with a search for documents, this duty is 
limited to specifically identified documents that by their 
description would be facially relevant and material to the 
claim.)  

In this regard, the Court has stated that the duty to assist 
is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 
(1992).  The VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim with the claimant only in 
a passive role.  If a veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  

Since the veteran has not provided information sufficient to 
verify (or assist in verifying) the claimed stressors, he 
cannot meet the criteria for service connection for PTSD.  
Accordingly, the appeal is denied.  

In arriving at this decision, the Board has considered a 
statement from a friend of the veteran, which was received in 
August 2003.  Although she maintains that the veteran 
underwent significant emotional changes after his service in 
Vietnam, her statement does not cure the lack of evidence 
that the alleged stressors actually occurred.  

Moreover, it should be noted that as a lay person, the 
veteran's friend is only qualified to report on matters which 
are capable of lay observation.  Indeed, neither the veteran 
nor his friend are qualified to render opinions which require 
medical expertise, such as the diagnosis or cause of a 
particular disability.  38 C.F.R. § 3.159(a); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Therefore, their opinions, without more, cannot be considered 
competent evidence of service connection.  



ORDER

Service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


